UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53115 POLARIS FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware 20-8528957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 296-1999 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T POLARIS FUTURES FUND L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of September 30, 2011 and December 31, 2010 2 Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2011 and 2010 3 Statements of Changes in Partners’ Capital for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Financial Statements 5-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29-43 Item 4. Controls and Procedures 43-44 PART II. OTHER INFORMATION Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Securities and Use of Proceeds 45 Item 6. Exhibits 45-46 PART I.FINANCIAL INFORMATION Item 1.Financial Statements POLARIS FUTURES FUND L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS $ $ Investments in Affiliated Trading Companies: Investment in BHM I, LLC 77,392,124 61,727,592 Investment in Aspect I, LLC 45,297,015 44,642,277 Investment in Altis I, LLC 44,917,423 45,193,416 Investment in AHL I, LLC 37,291,597 – Investment in Boronia I, LLC 30,390,618 25,903,543 Investment in WNT I, LLC – 42,988,859 Total Investments in Affiliated Trading Companies, at fair value (cost $229,175,375 and $181,299,988, respectively) 235,288,777 220,455,687 Receivable from Affiliated Trading Companies – 207,377 Subscriptions receivable – 4,820,171 Total Assets 235,288,777 225,483,235 LIABILITIES Redemptions payable 891,980 977,670 Payable to Affiliated Trading Companies – 3,494,883 Total Liabilities 891,980 4,472,553 PARTNERS’ CAPITAL Class A (118,296.262 and 93,726.780 Units, respectively) 142,127,048 128,430,583 Class B (25,075.003 and 19,502.516 Units, respectively) 30,758,549 27,180,755 Class C (35,880.665 and 39,260.116 Units, respectively) 44,936,722 55,652,694 Class D* (8,745.602 and 3,072.942 Units, respectively) 11,066,278 4,392,721 Class Z (4,219.391 and 3,651.080 Units, respectively) 5,508,200 5,353,929 Total Partners’ Capital 234,396,797 221,010,682 Total Liabilities and Partners’ Capital 235,288,777 225,483,235 NET ASSET VALUE PER UNIT Class A 1,201.45 1,370.27 Class B 1,226.66 1,393.71 Class C 1,252.39 1,417.54 Class D* 1,265.35 1,429.48 Class Z 1,305.45 1,466.39 * Class D Units were issued beginning on March 1, 2009. The accompanying notes are an integral part of these financial statements. - 2 - POLARIS FUTURES FUND L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Three Months Ended September30, For the Nine Months Ended September 30, $ EXPENSES Ongoing Placement Agent fees 1,004,687 750,999 2,888,501 2,187,347 General Partner fees 615,916 465,103 1,786,218 1,357,865 Administrative fees 153,979 186,041 560,759 543,146 Total Expenses 1,774,582 1,402,143 5,235,478 4,088,358 NET INVESTMENT LOSS (1,774,582) (1,402,143) (5,235,478) (4,088,358) REALIZED/NET CHANGE IN UNREALIZEDAPPRECIATION (DEPRECIATION) ON INVESTMENTS Realized 590,275 320,767 7,729,638 1,001,500 Net change in unrealized appreciation (depreciation) on investments (6,571,520) 14,804,458 (33,042,297) 10,868,308 Total Realized/Net Change in Unrealized Appreciation (Depreciation) on Investments (5,981,245) 15,125,225 (25,312,659) 11,869,808 NET INCOME (LOSS) (7,755,827) 13,723,082 (30,548,137) 7,781,450 NET INCOME (LOSS) ALLOCATION Class A (4,920,276) 7,816,531 (18,557,751) 4,279,521 Class B (1,042,425) 1,804,572 (3,915,904) 1,024,220 Class C (1,308,683) 3,492,528 (6,101,660) 2,076,829 Class D (331,205) 295,129 (1,308,557) 184,292 Class Z (153,238) 314,322 (664,265) 216,588 NET INCOME (LOSS) PER UNIT * Class A (39.88) 88.69 (168.82) 46.13 Class B (39.11) 91.59 (167.05) 51.57 Class C (38.30) 94.55 (165.15) 57.14 Class D (37.87) 96.04 (164.13) 59.97 Class Z (36.52) 100.66 68.71 Units Units Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING Class A 116,725.786 87,945.271 106,900.522 84,366.587 Class B 24,823.132 19,901.609 22,654.665 19,490.834 Class C 36,801.540 37,022.270 37,081.763 36,172.806 Class D 8,745.602 3,072.942 8,101.454 3,072.942 Class Z 4,233.419 3,142.603 4,038.649 3,049.660 *Based on the change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. - 3 - POLARIS FUTURES FUND L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) Class A Class B Class C Class D Class Z Total $ Partners’ Capital, December 31, 2010 128,430,583 27,180,755 55,652,694 4,392,721 5,353,929 Subscriptions 42,687,214 10,765,893 3,919,143 7,982,114 982,808 Net Loss (18,557,751) (3,915,904) (6,101,660) (664,265) Redemptions (10,432,998) (3,272,195) (8,533,455) – (164,272) Partners’ Capital, September 30, 2011 142,127,048 30,758,549 44,936,722 11,066,278 5,508,200 Partners’ Capital, December 31, 2009 97,264,166 23,606,083 45,405,413 3,929,404 3,594,596 173,799,662 Subscriptions 22,624,064 3,601,784 9,134,376 – 835,507 Net Income 4,279,521 1,024,220 2,076,829 184,292 216,588 Redemptions (9,181,531) (8,055,955) – (161,285) Partners’ Capital, September 30, 2010 114,986,220 25,296,784 48,560,663 4,113,696 4,485,406 Class A Class B Class C Class D Class Z Total Units Units Units Units Units Units Beginning Units, December 31, 2010 93,726.780 19,502.516 39,260.116 3,072.942 3,651.080 Subscriptions 32,571.808 8,014.441 2,837.281 5,672.660 687.284 Redemptions (8,002.326) (2,441.954) (6,216.732) – (118.973) Ending Units, September 30, 2011 25,075.003 35,880.665 8,745.602 4,219.391 Beginning Units, December 31, 2009 78,373.994 18,794.498 35,719.371 3,072.942 2,760.791 Subscriptions 18,389.151 2,905.626 7,204.634 – 637.836 Redemptions (7,429.873) (2,353.798) (6,365.729) – (126.358) Ending Units, September 30, 2010 89,333.272 19,346.326 36,558.276 3,072.942 3,272.269 The accompanying notes are an integral part of these financial statements. - 4 - POLARIS FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Polaris Futures Fund L.P. (“Polaris” or the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ending December 31, 2010. 1.Organization Polaris Futures Fund L.P. was formed on February 22, 2007, under the Delaware Revised Uniform Limited Partnership Act, as a multi-advisor commodity pool created to profit from the speculative trading of domestic and foreign futures contracts, forward contracts, foreign exchange commitments, options on physical commodities and futures contracts, spot (cash) commodities and currencies, exchange of futures contracts on physicals transactions and futures contracts transactions, and any rights pertaining thereto (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments of the Trading Companies) through its investments in affiliated trading companies (each a “Trading Company”, or collectively the “Trading Companies”). The Partnership allocates substantially all of its assets to multiple affiliated Trading Companies, each of which allocates substantially all of its assets to the trading program of an unaffiliated commodity trading advisor which makes investment decisions for each respective Trading Company. - 5 - POLARIS FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership commenced trading operations on August 1, 2007, in accordance with the terms of its Limited Partnership Agreement (the “Limited Partnership Agreement”).The non-clearing commodity broker for each Trading Company is Morgan Stanley Smith Barney LLC (“MSSB”).Morgan Stanley & Co. LLC ("MS&Co.") (formerly, Morgan Stanley & Co. Incorporated) and Morgan Stanley & Co. International plc (“MSIP”) act as each Trading Company’s clearing commodity broker (collectively, MS&Co. and MSIP are referred to as the “Commodity Brokers”).MSIP serves as the commodity broker for trades on the London Metal Exchange.Each Trading Company’s over-the-counter foreign exchange spot, options, and forward contract counterparties are MS&Co. and/or Morgan Stanley Capital Group Inc. (“MSCG”) to the extent a Trading Company trades options on over-the-counter foreign currency forward contracts. The financial statements of the Partnership have been prepared using the "Fund of Funds" approach and accordingly all revenue and expense information from the Trading Companies is reflected as a total realized/net change in unrealized appreciation (depreciation) on investments on the Statements of Income and Expenses.The Partnership maintains sufficient cash balances on hand to satisfy ongoing operating expenses for the Partnership. The Trading Companies and their trading advisors (each individually, a “Trading Advisor” or collectively, the “Trading Advisors”) for the Partnership at September 30, 2011, are as follows: - 6 - POLARIS FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Trading Company Trading Advisor Morgan Stanley Smith Barney Altis I, LLC (“Altis I, LLC”) Altis Partners (Jersey) Limited Morgan Stanley Smith Barney Aspect I, LLC (“Aspect I, LLC”) Aspect Capital Limited Morgan Stanley Smith Barney BHM I, LLC (“BHM I, LLC”) Blenheim Capital Management, L.L.C. Morgan Stanley Smith Barney Boronia I, LLC (“Boronia I, LLC”) Boronia Capital Pty. Ltd. Morgan Stanley Smith BarneyAHL I, LLC (“AHL I, LLC”) Man-AHL (USA) Ltd. Ceres Managed Futures LLC (“Ceres”), the general partner of the Partnership and the trading manager of each Trading Company, is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is majority-owned indirectly by Morgan Stanley and minority-owned indirectly by Citigroup Inc.MSSB is the principal subsidiary of MSSBH.MS&Co., MSIP, and MSCG are wholly-owned subsidiaries of Morgan Stanley. Ceres may reallocate the Partnership’s assets to the different Trading Companies at its sole discretion. Units of limited partnership interest (“Units”) of the Partnership are being offered in four share classes in a private placement pursuant to Regulation D under the Securities Act of 1933, as amended.Depending on the aggregate amount invested in the Partnership, limited partners receive class A, B, C or D Units in the Partnership (each a “Class” and collectively the “Classes”).Certain limited partners who are not subject to the ongoing placement agent fee are deemed to hold Class Z Units.Ceres received Class Z Units with respect to its investment in the Partnership. - 7 - POLARIS FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres is not required to maintain any investment in the Partnership, and may withdraw any portion of its interest in the Partnership at any time, as permitted by the Limited Partnership Agreement.In addition, Class Z shares are only being offered to certain individuals affiliated with Morgan Stanley at Ceres’ sole discretion.Class Z Unit holders are not subject to paying the placement agent fee. 2.Related Party Transactions The cash held by each Trading Company is on deposit with MSSB, MS&Co., and MSIP in futures interest trading accounts to meet margin requirements as needed.MSSB pays each Trading Company at each month end interest income on 100% of its average daily funds held at MSSB.Assets deposited with MS&Co. and MSIP as margin are credited with interest income at a rate approximately equivalent to what MS&Co. and MSIP pay or charge other customers on such assets deposited as margin.Assets not deposited as margin with MS&Co. and MSIP are credited with interest income at a rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate less 0.15% during such month but in no event less than zero.For purposes of such interest payments, net assets do not include monies owed to each Trading Company on Futures Interests.MSSB and MS&Co. will retain any excess interest not paid to each Trading Company. - 8 - POLARIS FUTURES FUND L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership pays monthly administrative fees and general partner fees to Ceres.The Partnership pays to MSSB, ongoing placement agent fees on a monthly basis equal to a percentage of the net asset value of a limited partners’ Units as of the beginning of each month. 3.Financial Highlights Changes in the net asset value per Unit for three and nine months ended September 30, 2011 and 2010 were as follows: Class A Class B Class C Class D Class Z PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JULY 1, 2011: $ 1,241.33 $ $ 1,290.69 $ $ $ 1,341.97 NET OPERATING RESULTS: Net investment loss ) Net realized/unrealized loss (29.57 ) Net loss (39.88
